DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.


Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 3 is objected to because of the following informalities:  This claim appears to be drafted as an independent claim. Please change the preamble from ‘The computer implemented’ to “A computer implemented”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non‐statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not limited to a non‐transitory embodiment and thus, may be software per se. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Accordingly, since the broadest reasonable interpretation of claim covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claim 11 is non-statutory subject matter. 

Claims 1-9 and 11-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1, and 3, applying step 1, the preamble of independent claims 1, and 3, claim a method, as such these claims fall within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are identified parenthetically below.
The claim recites:



Claim 1. A computer implemented method for determining pressure-drop in a multiphase flow in a non-vertical pipeline having an inner wall facing the multiphase flow, where the multiphase flow at least comprises a continuous gas phase forming a gas/inner wall interface and a continuous liquid phase, and wherein the method comprises: 
applying a computational fluid dynamic model describing the multiphase pipeline flow, and 
solving the computational fluid dynamic model to determine the pressure-drop in the multiphase flow, characterized in that the computational fluid dynamic model is adapted, for the gas/inner wall interface (mathematical concepts – calculations), to: 

    PNG
    media_image1.png
    398
    1586
    media_image1.png
    Greyscale
(mathematical concepts – calculations).
The limitation of “solving the computational fluid dynamic model to determine the pressure-drop in the multiphase flow” is an abstract idea because it is directed to a mathematical concept of mathematical calculations. The limitation, as drafted and under a broadest reasonable interpretation is directed towards solving mathematical equations,
which has been found to be an abstract idea (mathematical concepts – mathematical calculations - MPEP 2106.04(a)(2)(1)(C)(i-iii).). The equation of calculating the effective surface roughness Keff and the shear-stress τg are explicitly reciting an equation (MPEP 2106.04(a)(2)(B) – mathematical formulas or equations).
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim
recites the additional limitations:
A computer implemented method for determining pressure-drop in a multiphase flow in a non-vertical pipeline having an inner wall facing the multiphase flow, where the multiphase flow at least comprises a continuous gas phase forming a gas/inner wall interface and a continuous liquid phase, and wherein the method comprises (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)). The limitation “applying a computational fluid dynamic model describing the multiphase pipeline flow” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)) is construed as setting the field for the subsequent calculation of the mathematical abstract idea.  
When viewed in combination or as a whole, the recited additional elements do no more
than provide the necessary values and parameters to perform fluid dynamics calculations for use in the judicial exception, and generically associating computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical
application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether
each claim limitation individually or as an ordered combination amounts to significantly more
than the abstract idea. This analysis includes determining whether an inventive concept is
furnished by an element or a combination of elements that are beyond the judicial exception.
First, the additional elements include the association of computer elements (i.e., computer implemented) and is deemed no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II).
Thus, the independent claim 1 does not add significantly more than the abstract idea.
Therefore, the claims are not patent eligible under35 U.S.C. 101. Independent claim 3 is directed to substantially the same subject matter as independent claim 1 and is rejected
under similar rationale and further failure to add significantly more. The same conclusion is
reached for the dependent claims, see below for detail.



Claim 2 recites “a set of continuous fluid phases being separated by a large-scale interfaces, at least comprising a continuous liquid phase and a continuous gas phase being separated by a large- scale gas/liquid interface, and - a set of dispersed phases, at least comprising a dispersed phase of liquid droplets entrained in the continuous gas phase, and wherein - each fluid field is described by Eulerian formulated volume and ensemble averaged turbulent transport equations which are solved independently for each fluid field by applying the volume of fluid method for each fluid field representing a continuous phase and the dispersed flow method for each fluid field representing a dispersed fluid phase.” This is setting up the field of use (continuous liquid/gas interface and phases) and collecting data for the abstract mathematical calculations that are well-understood, routine and conventional. The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II).

Claim 4 recites “wherein the computational fluid dynamic model describes the multiphase flow as a set of fluid fields representing: - a set of continuous fluid phases being separated by large-scale interfaces, at least comprising a continuous liquid phase and a continuous gas phase being separated by a large- scale gas/liquid interface, and - a set of dispersed phases, at least comprising a dispersed phase of liquid droplets entrained in the continuous gas phase, and wherein - each continuous fluid field is described by Eulerian formulated volume and ensemble averaged turbulent transport equations which are solved for each continuous fluid field, and - each of the dispersed phases is described by "slip relations", which are expressions that describe the velocity difference between the dispersed fields and the associated continuous field.” This is setting up the field of use (continuous liquid/gas interface and phases) and collecting data for the abstract mathematical calculations that are well-understood, routine and conventional. The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II).

 Claim 5 recites “wherein the determination of the first fraction of the gas-wall interface considered being covered by a liquid film and the second fraction of the gas-wall interface considered not being covered by a liquid film is obtained by: 
    PNG
    media_image2.png
    396
    804
    media_image2.png
    Greyscale
.” This is a further recitation of an abstract idea of a mathematical concept (MPEP 2106.04(a)(2)(B) – mathematical formulas or equations).

	Claim 6 recites: “
    PNG
    media_image3.png
    440
    831
    media_image3.png
    Greyscale


.” This is a further recitation of an abstract idea of a mathematical concept (MPEP 2106.04(a)(2)(B) – mathematical formulas or equations).

Claim 7 recites “wherein the multiphase flow is a two-dimensional flow and the effective surface roughness keff for liquid film covered gas/inner wall interface is given by the correlation: 
    PNG
    media_image4.png
    343
    791
    media_image4.png
    Greyscale
.” This is a further recitation of an abstract idea of a mathematical concept (MPEP 2106.04(a)(2)(B) – mathematical formulas or equations).

Claim 8 recites “wherein the multiphase flow is a three-dimensional flow comprising a first and a second liquid, and the correlation coefficient, K, is: 
    PNG
    media_image5.png
    424
    800
    media_image5.png
    Greyscale
.” This is a further recitation of an abstract idea of a mathematical concept (MPEP 2106.04(a)(2)(B) – mathematical formulas or equations).

Claim 9 recites “wherein the non-vertical pipeline has an inclination angle in the range of from - 75° to + 75°, where a positive inclination angle corresponds to the pipeline ascending in the flow direction, a negative inclination angle corresponds to the pipeline descending in the flow direction, and an inclination angle of 0° corresponds to the pipeline being horizontal relative to the earth gravitational field.” This is insignificant extra-solution activity of identifying a range for the data used by the abstract mathematical concepts to reach a result, which is construed as data collection. The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II).

Claim 10 recites “A computer implemented method for designing a pipeline-based fluid transport system for transport of multiphase fluids, where the method comprises: applying the method according to claim 1 to numerically predict the pressure-drop when loading an intended flow rate volume of the multiphase fluid through a set of pipeline segments having different inner diameters and inclination angles towards the earth gravitational field (insignificant extra solution activity that is well-understood, routine and is using generic computer components see MPEP 2106.05(d)(II)(ii) to perform repetitive calculations), and 
applying the determined pressure-drops to optimise the pipeline diameter and the pipeline trajectory/path in the terrain/seabed with aim of minimising material use in the pipeline-based fluid transport system and energy consumption for operating the pipeline-based fluid transport system.” (insignificant extra solution activity that is well-understood, routine and is using generic computer components see MPEP 2106.05(d)(II)(ii) to perform repetitive calculations).

Claim 11 recites “A computer program, comprising processing instructions which causes a computer to perform the method according to claim 1 when the instructions are executed by a processing device in the computer.” (insignificant extra solution activity that is well-understood, routine and is using generic computer components see MPEP 2106.05(d)(II)(ii) to perform repetitive calculations).

Claim 12 recites “A computer, comprising a processing device and a computer memory, the computer memory is storing a computer program as set forth in claim 11.” (insignificant extra solution activity that is well-understood, routine and is using generic computer components see MPEP 2106.05(d)(II)(ii) to perform repetitive calculations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kjolaas, et al., “Modeling of the droplet field in near-horizontal low liquid loading flows,” BHR Group 2011 Multiphase 15, 14 pages (submitted in IDS dated 5/22/2020) in view of Biberg, US Patent Application Publication No. 2020/0348701.
Claim 1. Kjolaas discloses A computer implemented method for determining pressure-drop in a multiphase flow in a non-vertical pipeline having an inner wall facing the multiphase flow, where the multiphase flow at least comprises a continuous gas phase forming a gas/inner wall interface and a continuous liquid phase, and wherein the method comprises (Kjolaas, p. 400 Introduction describing the use and development of LedaFlow multiphase simulation tool): 
applying a computational fluid dynamic model describing the multiphase pipeline flow (Kjolaas, p. 400 Introduction describing applying the LedaFlow simulator (i.e., CFD model) and improving the model via experimental calibrations for droplet entrainment; p. 404-408 section 4 Physical Model describing application of numerical models for the multiphase pipeline flow), and 
solving the computational fluid dynamic model to determine the pressure-drop in the multiphase flow (Kjolaas, p. 400 “In this paper the experimental set-up, and the related measurements of holdups, pressure drop, phase velocity profiles, and liquid flux profiles are described.”, p. 404-408 section 4 Physical Model describing application of numerical models for the multiphase pipeline flow, p.410 Figures 3-12 illustrating experimental compared to the solved model results).
Kjolaas does not explicitly disclose, but Biberg teaches that the computational fluid dynamic model is adapted, for the gas/inner wall interface, to: 

    PNG
    media_image6.png
    229
    813
    media_image6.png
    Greyscale

(Biberg, Fig. 10 1013 determine effective roughness of the film in the multiphase flow; [0005] “Implementations of the present disclosure may provide a method for improving flow of a multiphase mixture in a fluid transport system by determining pressure drop of low-liquid loading flows. The method includes obtaining physical dimensions of a pipe that transports a
multiphase flow. The method also includes obtaining physical parameters of the multiphase flow in the pipe. The method further includes determining an effective roughness of a liquid film of the multiphase flow on an interior wall of the pipe using the physical dimensions of the pipe and the physical parameters of the multiphase flow. Additionally, the method includes determining a pressure drop in the pipe using the effective roughness of the liquid film.”; [0009] “the physical parameters of the multiphase flow include gas density, liquid density, gas velocity, surface tension, shear stress, and coefficient of friction.”; [0127] “The entrainment of liquid droplets into the gas core is a secondary effect in the low liquid loading flow that is
being considering here.”; [0162] “For example, using Equations 14, 18 and 19 above, the system can determine the effective roughness kE using some or all of the physical parameters obtained at 1005 and 1009. At 1017, the system can determine a pressure drop in the multiphase flow influenced by to the effective roughness determined at 1013.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kjolaas (directed to multiphase flow simulation) and Biberg (directed to multiphase flow modeling to estimate pressure drop in flows) and arrived at multiphase simulation considering the effective surface roughness of the pipelines. One of ordinary skill in the art would have been motivated to make such a combination because it is important to improve the efficiency and safety of reservoir operations by more accurately estimating pressure drop with better modeling as taught in Biberg ([0004]).

Claim 9. Modified Kjolaas teaches the computer implemented method according to claim 1, wherein the non-vertical pipeline has an inclination angle in the range of from - 75° to + 75°, where a positive inclination angle corresponds to the pipeline ascending in the flow direction, a negative inclination angle corresponds to the pipeline descending in the flow direction, and an inclination angle of 0° corresponds to the pipeline being horizontal relative to the earth gravitational field (Kjolaas, p. 405 section 4.1 see equation 5 taking into account the pipe angle of the non-vertical pipe, and a near-horizontal pipe is within the ranges claimed.).

Claim 10. Modified Kjolaas teaches the computer implemented method for designing a pipeline-based fluid transport system for transport of multiphase fluids, where the method comprises: applying the method according to claim 1 to numerically predict the pressure-drop when loading an intended flow rate volume of the multiphase fluid through a set of pipeline segments having different inner diameters and inclination angles towards the earth gravitational field (Kjolaas, p. 404 section 4 “These data sets were for air-water systems and cover pipe diameters of 2.31-9.53 cm”; p. 405 section 4.1 see equation 5 taking into account the pipe angle of the non-vertical pipe). 
Kjolaas does not explicitly disclose, but Biberg teaches applying the determined pressure-drops to optimise the pipeline diameter and the pipeline trajectory/path in the terrain/seabed with aim of minimising material use in the pipeline-based fluid transport system and energy consumption for operating the pipeline-based fluid transport system (Biberg, [0049] “the management components 110 may allow for direct or indirect management of design, operations, control, optimization, etc., with respect to the pipeline environment 150.”; [0050] “In operation, pipeline configuration data and other information provided per the components 112 and 114 may be input to the simulation component 120. For example, the configuration data can include physical dimensions (e.g., length, diameter, thickness, and roughness) pipes”; [0163] “FIGS. 11A, 11B, and 11C provide a functional flow diagram illustrating an example of a process 1100 that may be performed by a system (e.g., computing system 901A, including analysis module(s) 902 and pressure drop module (s) 908) in accordance with some implementations. At 1105, the system can obtain physical dimensions of a pipe included in a fluid transport system. (See, e.g., FIG. 10, 1005.) The fluid transport system can be a pipeline, such as previously described herein ( e.g., pipeline environment 150), wherein the physical dimensions can represent the dimensions of a pipe section in the pipeline ( e.g. pipeline 156). In some implementations, obtaining the physical dimensions includes, at 1105A, obtaining an interior diameter (D) of the pipe.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kjolaas (directed to multiphase flow simulation) and Biberg (directed to multiphase flow modeling to estimate pressure drop in flows) and arrived at multiphase simulation to optimize pipe size in the pipelines as part of the analysis of pressure drops. One of ordinary skill in the art would have been motivated to make such a combination because it is important to improve the efficiency and safety of reservoir operations by more accurately estimating pressure drop with better modeling as taught in Biberg ([0004]).

Claim 11. Modified Kjolaas teaches a computer program, comprising processing instructions which causes a computer to perform the method according to claim 1 when the instructions are executed by a processing device in the computer (Biberg, Fig. 9, [0159] “It should be appreciated that computing system 900 is one example of a computing system, and that computing system 900 may have more or fewer components than shown, may combine additional components not depicted in the example embodiment of FIG. 9, and/or computing system 900 may have a different configuration or arrangement of the components depicted in FIG. 9. The various components shown in FIG. 9 may be implemented in hardware, software, or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kjolaas (directed to multiphase flow simulation) and Biberg (directed to multiphase flow modeling to estimate pressure drop in flows) and arrived at a computer based multiphase simulation to optimize pipe size in the pipelines as part of the analysis of pressure drops. One of ordinary skill in the art would have been motivated to make such a combination because it is important to improve the efficiency and safety of reservoir operations by more accurately estimating pressure drop with better modeling as taught in Biberg ([0004]).

Claim 12. Modified Kjolaas teaches a computer, comprising a processing device and a computer memory, the computer memory is storing a computer program as set forth in claim 11 (Biberg, Fig. 9, [0155-157] describing computing systems to execute and store programs for simulating pressure drop in multiphase fluid flow; [0159] “It should be appreciated that computing system 900 is one example of a computing system, and that computing system 900 may have more or fewer components than shown, may combine additional components not depicted in the example embodiment of FIG. 9, and/or computing system 900 may have a different configuration or arrangement of the components depicted in FIG. 9. The various components shown in FIG. 9 may be implemented in hardware, software, or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kjolaas (directed to multiphase flow simulation) and Biberg (directed to multiphase flow modeling to estimate pressure drop in flows) and arrived at a computer based multiphase simulation to optimize pipe size in the pipelines as part of the analysis of pressure drops. One of ordinary skill in the art would have been motivated to make such a combination because it is important to improve the efficiency and safety of reservoir operations by more accurately estimating pressure drop with better modeling as taught in Biberg ([0004]).

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Claims 2, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-8 as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claim 3:

    PNG
    media_image7.png
    758
    1449
    media_image7.png
    Greyscale
, and dependent claims 2 and 6-8, in combination with the remaining elements and features of the claimed invention. The dependent claims 4-5 are allowable for at least their dependence on independent claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Banafi, et al., “A comprehensive comparison of the performance of several popular models to predict pressure drop in stratified gas-liquid flow with low liquid loading,” Elsevier Journal of Natural Gas Science and Engineering 21 p. 433-441 (2014) related to different approaches to model pressure drop in multiphase flow of pipelines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148